DETAILED ACTION

This office action is in response to a continuing application filed June 22, 2021 to a divisional application of U.S. application 15/729,364 (now U.S. Patent No. 11077420) filed October 10, 2017 to non-provisional application 14/957552 filed December 2, 2015 claiming priority to provisional application 62/086292 filed December 2, 2014.  Claims 1-22 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is dependent on itself.

Allowable Subject Matter

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (assuming dependency on claim 8) and any intervening claims.
Claims 1-9 and 11-22 are allowable over the closest references: Yang et al. (US 2010/0202946 A1). 
Yang et al. disclose sorbent compositions and methods of manufacture for the removal of mercury from flue gas streams generated by the combustion of coal wherein the sorbent composition comprising a physical blend of greater than 70 wt.% of a mineral substrate particles and up to 30 wt.% of a flow modifier comprising powdered activated carbon is injected into the flue gas stream.  Yang et al. disclose the average sorbent particle size is less than about 20 µm and the powdered activated carbon (PAC), comprises an average particle size of 19 µm. Yang et al. disclose the mineral substrate particles of aluminosilicates, zeolites, clays such as kaolin, bentonite, or attapulgite, fluid cracking catalyst particles, metakaolin, and combinations thereof which act as heat moderators, therefore the mineral substrate particles can function as both heat moderators as well as sorbent particles. 
However, Yang et al. do not teach or fairly suggest the claimed sorbent composition that enhances baghouse unit performance comprising a particulate activated carbon with a median particle diameter (D50) of not greater than about 30 µm and a heat moderator present in the sorbent composition at a concentration of at least about 0.5 wt.% and not greater than about 20 wt.% wherein the sorbent composition is captured in a baghouse unit. Applicants disclose in the instant specification amounts of heat moderator greater than about 20 wt.% may not further benefit heat moderation and may begin to dilute the sorbent and decrease the ability of the sorbent composition to otherwise function, e.g., to capture mercury from the flue gas, therefore Yang et al. disclosing greater than 70 wt.% of a mineral substrate (i.e., heat moderator) teach away from the claimed limitation. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763